Citation Nr: 0923211	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back disability, and, 
if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from December 1952 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran testified at a Board 
hearing held at the RO in May 2009. 

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 


FINDINGS OF FACT

1.  A May 1983 rating decision denied service connection for 
low back disability; the Veteran was notified of the decision 
and of his appellate rights with respect thereto, but he did 
not appeal.

2.  The evidence received since the May 1983 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.  

3.  Low back disability originated in service.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1983 rating decision 
is new and material, and the claim of service connection for 
low back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008). 


2.  Low back disability was incurred in active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the veteran in his 
appeal; however, given the favorable action taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes that the RO, 
in a May 2006 correspondence, advised the veteran of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the Veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.
 
In this case, service connection for low back disability was 
denied in an unappealed May 1983 rating decision.  Pursuant 
to 38 U.S.C.A. § 7105(c), a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

After review of the record, the Board finds that new and 
material evidence has been received.  In particular, the 
record contains a February 2007 statement by C. Rogers, M.D., 
which essentially suggests that the Veteran's current low 
back disorder is related to service injury.  The veteran's 
claim therefore is reopened.

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during active service.  With this in mind, the Board will 
turn to the evidence on file.

Service medical records show that the Veteran was evaluated 
in October 1971 and November 1971 for the sudden onset of low 
back pain radiating to his left lower extremity.  He was 
assessed with acute irritation of the L3 root and with acute 
low back strain.  At his retirement examination he reported 
recurrent low back pain; clinical evaluation was negative for 
any low back abnormalities.

VA treatment records for 1974 to 2006 are silent for any 
reference to low back complaints until 2004.  The records do 
not address the etiology of the Veteran's reported low back 
pain.  A VA examination report dated in May 2006 noted 
incidentally that the Veteran had lumbosacral spine 
arthritis.

In a February 2007 statement, Dr. Rogers indicated that the 
Veteran had canal stenosis of L2-L5 and disc protrusion at 
L5-S1.  Dr. Rogers concluded that given the Veteran's multi-
level degenerative changes in the low spine, it would not be 
impossible to assume that his service injuries contributed to 
the extent of the degenerative changes.  Dr. Rogers estimated 
that the Veteran's claimed service injuries could have 
accounted for about 25 percent of the extent of the current 
degenerative changes.

At his May 2009 Board hearing, the Veteran testified that he 
first injured his back in service when lifting a footlocker 
in 1955.  He indicated that he next injured the back in 1968 
when exiting a helicopter in a combat zone, and thereafter 
experienced back problems in 1971.  He explained that 
although he had experienced back problems since service, he 
self-medicated with alcohol and as a consequence did not seek 
medical treatment for his complaints.

The evidence of record shows that the Veteran was evaluated 
in service for low back complaints involving the same levels 
of the lumbar spine for which the current evidence shows the 
presence of pathological processes.  He reported at his 
retirement examination that he continued to experience 
recurrent back pain.  Although the post-service records are 
silent for reference to low back complaints until 2004, the 
Board finds the Veteran's testimony concerning the self-
medication of his symptoms credible, particularly in light of 
the severity of his service connected psychiatric disorder.

Dr. Rogers addressed the etiology of the Veteran's low back 
disorder, concluding that approximately 25 percent of the 
current degenerative changes were attributable to the claimed 
service injuries.  There is no contrary medical opinion of 
record. 

Given the findings in service, the Veteran's testimony 
concerning continuity of symptomatology, and the opinion of 
Dr. Rogers, the Board finds that the evidence is at least in 
equipoise.  Consequently, service connection is warranted for 
low back disability.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, reopening of 
the claim of service connection for low back disability is 
granted.  

Entitlement to service connection for low back disability is 
granted. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


